          Case 1:20-cv-10122-ADB Document 1 Filed 01/22/20 Page 1 of 13



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

HARRIS CONTOS                                          )
                                                       )
                                                       )
       Plaintiff,                                      )
                                                       )
v.                                                     )       Case No.
                                                       )
CITIZENS DISABILITY LLC,                               )
                                                       )
       Defendant.                                      )

                                    NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant Citizens Disability LLC

(“Citizens Disability”) hereby removes this case from the Barnstable District Court (“State

Court”), to the United States District Court for the District of Massachusetts. In support of this

notice of removal, Citizens Disability states as follows:

                                   I. NOTICE OF REMOVAL

       1. Citizens Disability exercises its rights under the provisions of 28 U.S.C. §§ 1331, 1441,

and 1446 to remove this case from the State Court in which the case was filed under the name and

style, Harris Contos v. Citizens Disability LLC, Case No. 2025-CV-000001.

       2. 28 U.S.C. § 1441(a) provides that “any civil action brought in a State court of which the

district courts of the United States have original jurisdiction, may be removed by the defendant or

the defendants, to the district court of the United States for the district and division embracing the

place where such action is pending.”

       3. Plaintiff initiated this civil action in the State Court. Specifically, on or about January 2,

2020, plaintiff Harris Contos (“Plaintiff”) filed a Complaint in the State Court against Citizens

Disability. The case has not been tried.
          Case 1:20-cv-10122-ADB Document 1 Filed 01/22/20 Page 2 of 13



       4. Plaintiff delivered a copy of the Summons and the Complaint to Citizens Disability on

or about January 3, 2020. A true and accurate copy of the Summons and Complaint served on

Citizens Disability is attached hereto as Exhibit A.

                           II. SUBJECT MATTER JURISDICTION

       5. The Court has subject matter jurisdiction over this matter and this case is properly

removed to this Court pursuant to 28 U.S.C. §§ 1331 and 1367 because the Complaint arises under,

or relates to, the laws of the United States.

                   A. Federal Question Jurisdiction Under 28 U.S.C. § 1331

       6. 28 U.S.C. § 1331 states that “[t]he district courts shall have original jurisdiction of all

civil actions arising under the Constitution, laws, or treaties of the United States.”

       7. Removal here is proper under 28 U.S.C. § 1441(a) because the Court has original

jurisdiction over Plaintiff’s claims arising under federal law.

       8. Specifically, Plaintiff’s Complaint purports to assert claims under the federal Telephone

Consumer Protection Act, 42 U.S.C. § 227 (“TCPA”).

       9. Plaintiff’s alleged TCPA claim arises under federal law so as to present a federal question

within the meaning of 28 U.S.C. § 1331, and thus this case is properly removed to this Court. See

Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 747 (2012) (TCPA claims arise under federal

law, such that federal courts have federal question jurisdiction over TCPA claims).


                     B. Supplemental Jurisdiction Under 28 U.S.C. § 1367

       10. 28 U.S.C. § 1367 states that “in any civil action of which the district courts have original

jurisdiction, the district courts shall have supplemental jurisdiction over all other claims that are

so related to claims in the action within such original jurisdiction that they form part of the same

case or controversy.”
          Case 1:20-cv-10122-ADB Document 1 Filed 01/22/20 Page 3 of 13



       11. In addition to asserting a claim under the TCPA, Plaintiff purports to assert state law

claims under the M.G.L. c. 93A; M.G.L. c. 214 §1B; and M.G.L. c. 159C § 3 based upon the exact

conduct that gives rise to his alleged federal TCPA claim.

       12. The state law claim is directly related to the federal law claim as it arises from the same

alleged telephone calls, both claims rely upon the same factual allegations, and both claims are

interrelated to the controversy giving rise to this action.

       13. Accordingly, because the state law claims are so related to the federal law claim, the

court has jurisdiction over all of the claims in this action under 28 U.S.C. § 1367.

                              III. PROCEDURAL COMPLIANCE

       14. In accordance with the requirements of 28 U.S.C. § 1446(b), this Notice of Removal is

filed within thirty (30) days after receipt by Defendant of a copy of the summons and the initial

pleadings setting forth the claims for relief on which this removal is based.

       15. Pursuant to 28 U.S.C. § 1441 et seq., the right exists to remove this case from the State

Court to the United States District Court for the District of Massachusetts, which embraces the

place where the action is pending.

       16. The United States District Court for the District of Massachusetts embraces the county

in which the state court action is now pending, and thus, this Court is a proper venue for this action

pursuant to 28 U.S.C. § 84(b).

       17. No previous application has been made for the relief requested herein.

       18. Pursuant to the provisions of 28 U.S.C. § 1446(a), included within the attached Exhibit

A is a copy of the Complaint bearing Case No. 2025-CV-000001, filed in the State Court.

       19. As required by 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being promptly

served upon Plaintiff, and a copy is being filed with the Clerk of the State Court.
         Case 1:20-cv-10122-ADB Document 1 Filed 01/22/20 Page 4 of 13



       20. Pursuant to 28 U.S.C. § 1446(a) and USDC MA Local Rule 81.1(a), legible copies of

all records and proceedings from the State Court will be filed with this Court within twenty-eight

(28) days after filing this Notice of Removal.


       WHEREFORE, Citizens Disability respectfully requests that the Court assume jurisdiction

over this matter and that no further proceedings be held in the State Court. In the event that any

question arises as to the propriety of removal, Citizens Disability requests the opportunity to

submit briefs and be heard at argument in support of its position that removal is proper.

                                                       Respectfully submitted,
                                                       Citizens Disability, LLC,
                                                       By his Attorneys,


                                                       /s/ Richard E. Levine
                                                       _____________________
                                                       Richard E. Levine, Esq. BBO# 672675
                                                       Liam C. Floyd, Esq. BBO #559021
                                                       Stanzler Levine, LLC
                                                       65 William Street, Suite 205
                                                       Wellesley, MA 02481
                                                       (617) 482-3198
                                                       rlevine@stanzerlevine.com
                                                       lfloyd@stanzlerlevine.com
Case 1:20-cv-10122-ADB Document 1 Filed 01/22/20 Page 5 of 13




                   EXHIBIT A
Case 1:20-cv-10122-ADB Document 1 Filed 01/22/20 Page 6 of 13
Case 1:20-cv-10122-ADB Document 1 Filed 01/22/20 Page 7 of 13
Case 1:20-cv-10122-ADB Document 1 Filed 01/22/20 Page 8 of 13
Case 1:20-cv-10122-ADB Document 1 Filed 01/22/20 Page 9 of 13
Case 1:20-cv-10122-ADB Document 1 Filed 01/22/20 Page 10 of 13
Case 1:20-cv-10122-ADB Document 1 Filed 01/22/20 Page 11 of 13
Case 1:20-cv-10122-ADB Document 1 Filed 01/22/20 Page 12 of 13
Case 1:20-cv-10122-ADB Document 1 Filed 01/22/20 Page 13 of 13
